                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION



Maynor Y. Hernandez Meza,                                      Case No. 4:18-cv-2743

                       Petitioner

       v.                                                      MEMORANDUM OPINION


Warden Christopher Larose, et al.,

                       Respondents



                                      I.      INTRODUCTION

       On November 28, 2018, Petitioner Maynor Y. Hernandez filed a § 2241 petition for a writ

of habeas corpus. (Doc. No. 1). The same day he filed a combined motion for a temporary

restraining order and preliminary injunction. (Doc. No. 2). After a telephonic status conference, I

denied the motion for a temporary restraining order without prejudice and ordered the pending

motion be treated as one requesting a preliminary injunction. (Doc. No. 6). Respondents filed a

memorandum in opposition to preliminary injunctive relief and move for dismissal of the petition

based on lack of subject matter jurisdiction. (Doc. No. 7). Petitioner replied in support of

injunctive relief and opposed dismissal. (Doc. No. 8). Following the issuance of a controlling Sixth

Circuit opinion, Respondents filed a motion for leave to file a surreply. (Doc. No. 9)

                                       II.     BACKGROUND

       Petitioner is an eighteen-year-old citizen of Honduras. (Doc. No. 1 at 2). His mother,

minor brother, and minor sister have been in the United States for some time and are applying for

asylum. Id. at 2, 8. But Petitioner recently entered the United States following an alleged attempt on
his life and subsequent threat of murder in Honduras. Id. at 2, 8. He was apprehended upon entry

and has been detained since approximately September 11, 2018.1 Id. at 2, 9.

        Because Petitioner claimed he was entitled to asylum, he participated in a “credible fear”

interview on September 24, 2018. Id. at 9. The asylum officer found Petitioner did not possess the

requisite credible fear for asylum, a decision which was approved by the supervisory asylum officer

the same day. Id.

        As a result of this adverse credible fear decision, Petitioner sought the assistance of counsel

on October 2, 2018, to assist him in preparation for a hearing before the Immigration Judge,

scheduled for 4:30 p.m. on October 16, 2018. Id. Petitioner’s counsel began gathering evidence for

that hearing.

        The day of the hearing, counsel filed a notice of appearance and nearly sixty pages of

evidence in support of Petitioner’s credible fear allegation. Id. But when counsel arrived at the

hearing room at 4:15 p.m., he found that the hearing had been held at 3:00 p.m., more than an hour

before scheduled. Id. Further, the Immigration Judge had not reviewed the evidence supplied by

counsel and incorrectly stated Petitioner was not represented by counsel. Id. at 10.

                                        III.     JURISDICTION

        “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power authorized by

Constitution and statute.’” Gunn v. Minton, 568 U.S. 251, 256 (2013) (quoting Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)). “It is to be presumed that a cause lies outside this

limited jurisdiction, and the burden of establishing the contrary rests upon the party asserting

jurisdiction.” Kokkonen, 511 U.S. at 377 (citations omitted).

        In this case, Petitioner proposes I may exercise jurisdiction over this § 2241 habeas petition

in one of two ways. The first by statute under the REAL ID Act of 2005, 8 U.S.C. § 1252(e)(2); the



1
 Petitioner is currently detained at the Northeast Ohio Correctional Center in Youngstown, Ohio.
(Doc. No. 2-1 at 1).
                                                    2
second by declaration that the same statutory section is unconstitutional under the Suspension

Clause as applied to Petitioner. Both arguments must fail.

A.      REAL ID ACT OF 2005

        The REAL ID Act of 2005 grants the district court limited jurisdiction over habeas corpus

proceedings challenging expedited removal determinations made under 8 U.S.C. § 1225(b)(1).

Specifically, the district court may review only determinations of:

        (A) whether the petitioner is an alien,
        (B) whether the petitioner was ordered removed under such section, and
        (C) whether the petitioner can prove by a preponderance of the evidence that the
        petitioner is an alien lawfully admitted for permanent residence, has been admitted as
        a refugee under section 1157 of this title, or has been granted asylum under section
        1158 of this title, such status not having been terminated, and is entitled to such
        further inquiry as prescribed by the Attorney General pursuant to section
        1225(b)(1)(C) of this title.

8 U.S.C. § 1252(e)(2). Petitioner alleges his petition is reviewable under § 1252(e)(2)(B) because he

was not “ordered removed” pursuant to the procedures proscribed to issue such an order. But the

scope of judicial inquiry as to whether a petitioner was “ordered removed” is restricted “to whether

such an order in fact was issued and whether it relates to the petitioner. There shall be no review of

whether the alien is actually inadmissible or entitled to any relief from removal.” § 1252(e)(5).

        Petitioner urges a broad interpretation of § 1252(e)(5), stating that a literal interpretation of

the first sentence would render the second superfluous. (Doc. No. 8 at 22). He is not the first to

argue the same.2 But like my colleagues who have encountered this argument before me, I too, find


2
  See Castro v. U.S. Dep’t of Homeland Sec., 835 F.3d 422, 430-31 (3d Cir. 2016) (“As for their argument
that the government's construction renders superfluous the second sentence of § 1252(e)(5), we
think the better reading is that the second sentence simply clarifies the narrowness of the inquiry
under the first sentence, i.e., that review should only be for whether an immigration officer issued
that piece of paper and whether the Petitioner is the same person referred to in that order.”)
(quotation omitted); M.S.P.C. v. U.S. Customs and Border Prot., 60 F. Supp. 3d 1156, 1163-64 (D.N.M.
2014) (“Rather than being superfluous, however, the second sentence seems to clarify that Congress
really did mean what it said in the first sentence—review should only be for whether an immigration
officer issued that piece of paper and whether the Petitioner is the same person referred to in that
order. It appears that Congress contemplated that courts may not like the restricted review set forth
in the first sentence, so in the second sentence, it foreclosed courts from using a more expansive
interpretation of the first sentence.”), vacated as moot, No. 14-769, 2015 WL 7454248 (D.N.M. Sept.
                                                    3
the second sentence merely clarifies the first and reaffirms the narrow scope of judicial review.

Accordingly, while I empathize with Petitioner’s plight, the statute is not ambiguous and “must be

enforced according to its plain meaning, even if doing so may lead to harsh results.” Castro v. U.S.

Dep’t of Homeland Sec., 835 F.3d 422, 430 (3d Cir. 2016) (citing Lamie v. U.S. Tr., 540 U.S. 526, 534,

538 (2004)). Because the statute clearly states that I may only review whether an order relating to

the petitioner was issued, I do not have jurisdiction to consider whether it was lawfully done.3

B.      SUSPENSION CLAUSE

        The Suspension Clause states, “The Privilege of the Writ of Habeas Corpus shall not be

suspended, unless when in Cases of Rebellion or Invasion the public Safety may require it.” U.S.

Const. art. I, § 9, cl. 2. This Clause requires “some ‘judicial intervention in deportation cases.’”

I.N.S. v. St. Cyr, 533 U.S. 289, 300 (2001) (quoting Heikkila v. Barber, 345 U.S. 229, 235 (1953)). But,

in accordance with the recent, published opinion of the Sixth Circuit, the Suspension Clause will

only be “triggered” when “the common-law writ could not have granted Petitioners’ requested

relief.” Hamama v. Adducci, -- F.3d --, Nos. 17-2171, 18-1233, 2018 WL 6722734, at *4 (6th Cir. Dec.




23, 2015); Diaz Rodriguez v. U.S. Customs and Border Prot., No. 6:14-cv-2716, 2014 WL 4675182, at *2
(W.D. La. Sept. 18, 2014) (“The second sentence of Section 1252(e)(5)—expressly declaring that
there is no review of admissibility or relief from removal—is most fairly interpreted as a clarification
and attempt by Congress to foreclose narrow interpretations of the first sentence of Section
1252(e)(5). This interpretation renders neither sentence ‘mere surplusage.’”), vacated as moot sub nom.
Diaz-Rodriguez v. Holder, No. 14-31103, 2014 WL 10965184 (5th Cir. Dec. 16, 2014).
3 Petitioner relies upon Smith v. U.S. Customs and Border Protection, 741 F.3d 1016 (9th Cir. 2014), for

the argument that I may consider whether he was lawfully removed. But this case does not
affirmatively stand for the position that I may exercise such jurisdiction. Instead, it assumes
jurisdiction in order to find that the petitioner was lawfully removed on the merits and thus not
entitled to habeas relief. See 741 F.3d at 1021 (“Smith argues that he was not ‘ordered removed
under [8 U.S.C. § 1225]’ because the CBP could not lawfully remove him under that statute.
Accepting his theory at face value, Smith nonetheless cannot prevail because he was in fact removed
under § 1225.”) (alteration in original). Further, this out-of-circuit case is something of an anomaly
even within the Ninth Circuit. See, e.g., Thuraissigiam v. U.S. Dep’t of Homeland Sec., 287 F. Supp. 3d
1077, 1081-82 (S.D. Cal. 2018) (citing cases and distinguishing Smith). My holding here is consistent
with the majority of courts who have addressed this issue. See, e.g., Castro, 835 F.3d at 429-33 (citing
cases); Bansci v. Nielsen, 321 F. Supp. 3d 729, 735-36 (W.D. Tex. 2018) (citing cases); Thuraissigiam,
287 F. Supp. 3d at 1080-82 (citing cases). Cf. American-Arab Anti-Discrimination Comm. v. Ashcroft, 272
F. Supp. 2d 650, 663 (E.D. Mich. 2003).
                                                    4
20, 2018).4 According to Hamama, the relief available under the common-law writ is confined to

“release from custody.” Id.

        In Hamama, petitioners “sought ‘a stay of removal until they ... had a reasonable period of

time to locate immigration counsel, file a motion to reopen in the appropriate administrative

immigration forum, and have that motion adjudicated to completion in the administrative system,

with time to file a petition for review and request a stay of removal in a federal court of appeals.’”

Id. The Circuit held the Suspension Clause was not triggered because the stay of removal requested

could not have been granted by the common-law writ. Id. In reasoning the Circuit quoted Munaf v.

Geren, 553 U.S. 674, 693-94 (2008), for the position that “‘[t]he nature of the relief sought by the

habeas petitioners suggests that habeas is not appropriate in these cases’ because ‘the last thing

petitioners want is simple release’ but instead a ‘court order requiring the United States to shelter

them.’” Id. Confronting the perceived departure from St. Cyr., as recognized by the Hamama

dissent, the majority distinguished the case, stating, “St. Cyr sought cancellation of removal, which

would have entitled him to be released into and remain in the United States. Petitioners here seek

withholding of removal, which would entitle them not to be released into Iraq.” Id. (citations

omitted).

        The relief sought in this case is similar to that sought in Hamama. In the habeas petition,

Petitioner seeks the following relief:

        A. Declare that the negative credible fear review hearing did not comply with Due
        Process, the APA, the applicable immigration and asylum statutes, and the
        Rehabilitation Act;

        B. Preliminarily and permanently enjoin defendants from removing
        petitioner/plaintiff from the United States or transferring him out of this District
        unless and until a Constitutionally sufficient and statutorily and regulatorily
        compliant review is conducted;

4
  This case was properly brought to my attention by Respondent in the unopposed motion for
surreply, which is still pending. Considering the case controlling on the Suspension Clause analysis,
I conclude the additional arguments proposed in the surreply dispensable since they merely reiterate
Hamama or respond to Petitioner’s now moot Suspension Clause arguments. Therefore, the motion
for surreply is denied as moot.
                                                    5
        C. Order the defendants to grant petitioner/plaintiff a new review hearing using
        lawful means, which include but are not limited to allowing him to have a consultant
        and/or attorney present to help him prepare and to assist him during the interview,
        and to require the adjudicator to receive and fully review all the evidence submitted;

        D. Order the defendants to pay reasonable attorneys’ fees and costs;

        E. Order any other relief that is deemed appropriate.

(Doc. No. 1 at 13-14). Further, in his motion for preliminary injunction, Petitioner seeks

a temporary restraining order, prohibiting the defendants from:

        1) taking any action that would, by design or effect, result in plaintiff’s deportation
        until further order of this Court; and 2) moving or otherwise changing the conditions
        of plaintiff’s detention until further order of this Court.

(Doc. No. 2-1 at 7). None of these requests falls within the Sixth Circuit’s defined common-law writ

remedy of “release from custody.” Petitioner does not seek cancellation of removal, but instead

withholding of removal until he has second opportunity to present his case for asylum. Because this

type of relief is not available on habeas, the Suspension Clause is not triggered here.

                                        V.      CONCLUSION

        For the foregoing reasons, I must dismiss this case for lack of subject matter jurisdiction.

Accordingly, Respondents’ motion to dismiss is granted, (Doc. No. 7), and Petitioner’s motion for

preliminary injunction is denied. (Doc. No. 2). Further, as discussed above, Respondents’ motion

for surreply is denied as moot. (Doc. No. 9).

        So Ordered.

                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                   6
